Case 1:20-cv-04808-KPF Document 3-1 Filed 06/23/20 Page 1 of 3



                          Exhibit 16

    AFFIDAVIT OR AFFIRMATION IN SUPPORT OF MOTION
FILED: NEW YORK COUNTY CLERK 03/29/2019 09:03 AM                                                 INDEX NO. 162082/2018
NYSCEF DOC. NO. 16Case   1:20-cv-04808-KPF Document 3-1 Filed 06/23/20 Page 2 of 3NYSCEF: 03/29/2019
                                                                        RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK                                                     INDEX NO.: 162082/2018


         ICICI BANK UK PLC ANTWERP BRANCH,

                                Plaintiff,

                -against-

         SALIL MANILAL,

                                Defendant.


                              AFFIRMATION OF EXIGENT CIRCUMSTANCES


                ADAM FINKEL, an attorney duly licensed to practice law in the State of New York,

         hereby affirms under penalty of perjury:

                1.      I am a member of the bar of the State of New York and a partner at the law firm

         Sabharwal & Finkel, LLC, the attorneys for the Plaintiff ICICI BANK UK PLC ANTWERP

         BRANCH ("ICICI") in the above-captioned action. I am fully familiar with the facts heretofore

         had herein, and I make this affirmation of exigent circumstances in support of Plaintiff’s motion

         to confirm the ex parte order of attachment, granted herein on February 27, 2019 (the

         "Attachment Order"), and to demonstrate the need for an order to show cause to be entered by

         this Court on or before April 1, 2019.

                2.      In conformance with CPLR 6211 (b), the Attachment Order provides that "within

         a period not to exceed five days after the levy . . . the plaintiff shall move, on such notice as the

         Court shall direct to the defendant, the garnishees, if any, and the Sheriff, for an order confirming

         the Order of Attachment."




                                                                                                                 1

                                                        1 of 2
FILED: NEW YORK COUNTY CLERK 03/29/2019 09:03 AM                                              INDEX NO. 162082/2018
NYSCEF DOC. NO. 16Case   1:20-cv-04808-KPF Document 3-1 Filed 06/23/20 Page 3 of 3NYSCEF: 03/29/2019
                                                                        RECEIVED




                3.      The Attachment Order was delivered to the Sheriff of the County of New York

         (the "Sheriff) on Friday, March 22, 2019. On Tuesday, March 26, 2019, the Sheriff duly served

         the New York County Clerk with Notices of Attachment, thereby levying the real property of the

         Defendant located at 240 East 47th Street, Apt. 14B, New York, New York, 10017; 240 East 47th

         Street, Apt. 14C, New York, New York, 10017; and 240 East 47th Street, Apt. 14D, New York,

         New York, 10017.

                4.      Therefore Plaintiff has until the April 1, 2019, to move to confirm the order of

         attachment. However, in order to do this it must obtain an order signed by the Court, directing

         the type of notice which Plaintiff must give to the Defendant and the Sheriff. In the current

         circumstances that means we have only a few days to move, and therefore we require an order

         from the Court on or before April 1, 2019, directing the type of notice that must be used on this

         motion to confirm.

         Dated: New York, New York
                March 29, 2019


                                                       SABHARWAL & FINKEL, LLC


                                                       By:      /s/ Adam Finkel
                                                                Adam Finkel




                                                                                                             2

                                                       2 of 2
